Opinion by
J udge DuRelle
overruling petition for rehearing.
In appellees’ petition for rehearing it is argued that the act which gave the Franklin Circuit Court jurisdiction of suits against clerks of courts, collectors of public money, public debtors, etc., was not in force at the time of the adoption of the present Constitution, having been repealed by the act of 1S82, establishing the superior court, (General Statutes, 1888, chapter 28, article, 3a). By that act the original jurisdiction in fiscal cases theretofore vested in the Franklin Circuit Court was given to the superior court. Attention is called to article 9, chapter 92, of the General Statutes, as giving to the Franklin Circuit Court jurisdiction of suits to recover against sheriffs, clerks, and persons authorized to collect the public revenue upon failu-re to pay it over when collected. We presume this reference was intended to be to article 11, chapter 92, of the General Statutes, although there are provisions upon that subject in article 9. In addition to these provisions, there is in article 10, section 12, chapter 92, a provision giving the Franklin Circuit Court jurisdiction of “suits and motions against sheriffs and their sureties, public debtors, and all others required to pay money into the treasury, or to do any other, act required by law to be done, connected with the payment of money into the treasury after it has been collected,” etc. By this section — which is a part of the Hewitt law. of May 17, 1886 — article 9 of chapter 28 was, in our *507opiDion, substantially re-enacted, although its exact language was not, so far as we are informed, again adopted until the adoption of section 976 of the Kentucky Statutes. In our opinion, the act making the Franklin Circuit Court the fiscal court of the Commonwealth was substantially re-enacted by the act of 1886, before referred to, pnd consequently that court had jurisdiction at the date the new Constitution went into,effect For this reason the petition for rehearing must be overruled.